Citation Nr: 1012703	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable initial evaluation for 
bilateral heel tendonitis/ fasciitis.

3.  Entitlement to a compensable initial evaluation for 
right superior oblique palsy.

4.  Entitlement to a compensable initial evaluation for 
eczematoid dermatitis and onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to July 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in October 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which in pertinent part denied 
service connection for tinnitus and granted noncompensable 
evaluations for the Veteran's bilateral heel 
tendonitis/fasciitis; right superior oblique palsy, and the 
eczematoid dermatitis and onychomycosis disabilities.  The 
claims file had been reviewed at the Salt Lake RO as part of 
the Benefits Delivery at Discharge program.  The claims file 
was then transferred back to the Waco, Texas, RO.  

The entitlement to an initial compensable evaluation for 
right superior oblique palsy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran received the diagnosis of tinnitus in 
service.  

2.  The Veteran's bilateral heel tendonitis/ fasciitis is 
currently no more than mild in severity, with pain on 
manipulation and tender to palpitation, but no inward bowing 
or mild pronation, and no objective evidence of marked 
deformity, accentuated pain on manipulation and use, 
swelling, or characteristic callosities.

3.  The Veteran's eczematoid dermatitis and onychomycosis 
are manifested as white scaly patches on the dorsal of both 
hands and dorsal aspect of both feet and the toenails of 
both feet, though treated by topical creams in the last 12 
month period.  There is no evidence of five percent of the 
body affected by the disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for a compensable evaluation for bilateral 
heel tendonitis/ fasciitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5299 - 
5276 (2009).

3.  The criteria for a compensable rating for the service-
connected eczematoid dermatitis and onychomycosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 7813 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Discussion

Upon a complete review of the Veteran's service treatment 
records, the Board notes his tinnitus disability was twice 
noted by medical examiners while in service.  The Veteran's 
hearing loss, already service connected, was noted as well 
and followed in service.  In a July 1999 audiological 
evaluation, the examiner noted "no significant tinnitus."  
That the examiner did not find the tinnitus "significant" 
did not negate the diagnosis of tinnitus itself.  A November 
2006 audiological evaluation also contained the diagnosis of 
"tinnitus" in the remarks section.  The Veteran retired from 
service in July 2007.

As there is objective medical evidence of a disability found 
in service, the Board finds that entitlement to service 
connection for bilateral tinnitus is warranted.  The appeal 
is granted.


Legal Criteria - Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for bilateral heel 
tendonitis/fasciitis and eczematoid dermatitis and 
onychomycosis, to be discussed in turn below.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Discussion - Bilateral Heel Tendonitis

The Veteran has appealed the noncompensable evaluation for 
his bilateral heel tendonitis/fasciitis, rated under 
Diagnostic Codes 5299-5276.  See 38 C.F.R. § 4.27 (2009) 
[hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

While in service, in November 2004 the Veteran complained of 
bilateral heel pain of three months.  His feet were tender 
to palpitation, though no anterior drawer sign.  The 
assessment was bilateral heel pain consistent with 
tendonitis.  

The Veteran's November 2006 Report of Medical Examination 
for retirement noted his feet were clinically abnormal.  The 
examiner found both heels again tender to palpitation and 
assessed bilateral heel plantar fasciitis.  During the March 
2007 VA general medical examination, the Veteran reported 10 
out of 10 sharp pain twice a month with running.  The pain 
would usually subside with 2 hours and was alleviated with 
ice.  The Veteran denied using any corrective devices, 
surgery, dislocation, subluxation, inflammatory arthritis, 
or prothesis.  The examiner found his gait normal and 
Achilles tendon aligned.  Again the examiner found positive 
tenderness to palpitation on the surface of both heels.  The 
diagnosis included heel tendonitis/fasciitis.     

In August 2008 the Veteran was afforded a VA feet 
examination.  The claims file was reviewed.  The Veteran 
reported no assistive devices, no surgeries or 
hospitalizations, and that he was managing his schedule at 
work.  Though the Veteran could walk 1 - 2 miles, he 
reported pain and stiffness to a mild degree.  The pain was 
relieved with rest and aggravated with prolonged standing 
and walking.  Upon objective examination, the examiner noted 
tenderness in the plantar fascia bilaterally without any 
swelling.  Gait was slightly antalgic, though there was no 
unusual shoe wear pattern, nor any hammertoes, high arches, 
clawfoot, or other deformities.     

The Board is mindful that the Veteran is service-connected 
for left ankle strain with a 10 percent evaluation under 
Diagnostic Codes 5271-5024.  Pyramiding, which is the 
evaluation of the same disability or the same manifestation 
of a disability under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  However, as in this case, 
it is possible for a Veteran to have separate and distinct 
manifestations from the same injury, which would permit 
separate ratings under several diagnostic codes.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

Pursuant to applicable law and regulation, the Veteran's 
service-connected bilateral plantar fasciitis/tendonitis is 
rated by analogy to acquired flatfoot.  38 C.F.R. § 4.20 
(2009).  In that regard, a 10 percent evaluation 
contemplates the presence of moderate flatfoot, with the 
weightbearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, pain on manipulation and use 
of the feet.  A 30 percent evaluation would require 
demonstrated evidence of severe flatfeet, with objective 
evidence of marked deformity (i.e., pronation, abduction, 
etc.), accentuated pain on manipulation and use, swelling on 
use, and/or characteristic callosities.  38 C.F.R. § 4.71a 
and Part 4, Code 5276 (2009). 

The Board finds the Veteran's service-connected bilateral 
plantar fasciitis/tendonitis is, at present, no more than 
mildly disabling.  This is particularly the case given the 
lack of any objective evidence of marked deformity, or 
characteristic callosities.  At the VA examination in August 
2008, the examiner found no swelling of the plantar fascia 
bilaterally, though there was evidence of painful motion and 
heels tender to palpitation and the Veteran's gait was 
slightly anatalgic.  However, there was no instability, 
weakness, or abnormal weightbearing.  There was no evidence 
of any foot deformity.  Under the circumstances, a 
noncompensable evaluation for the Veteran's service-
connected bilateral heel tendonitis/fasciitis is 
appropriate.  An increased rating is not warranted.

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the Veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries to warrant an evaluation under Diagnostic Codes 
5277, 5278, 5279, 5281, 5282, 5283, 5284.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 
5284 (2009).

The Board is aware of the Veteran's own assertions as to the 
severity of his heel disability.  However, these contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite 
the Veteran's statements, the record before the Board shows 
that the manifestations of his disability do not satisfy 
even some of the diagnostic criteria for a higher 
evaluation.  As a result, his assertions do not constitute 
evidence that this disability warrant a compensable 
evaluation.

The appeal is denied.  

Discussion - Eczematiod Dermatitis and Onychomycosis

The Veteran's eczematoid dermatitis and onychomycosis were 
evaluated initially as noncompensable under Diagnostic Codes 
7813-7806.  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned; the 
additional code is shown after a hyphen).  The Veteran 
asserts that the severity of his service-connected 
disability warrants a compensable evaluation.

The Board notes that there are some disorders of the skin 
that have active and inactive stages or are subject to 
remission and recurrence.  Where the evaluation of such a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  Ardison v. Brown, 
6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992).  Thus, the frequency, duration, and outbreaks of 
skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.

Diagnostic Code 7806 provides that dermatitis or eczema is 
rated 0 percent when less than 5 percent of the entire body 
or of exposed areas is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is assigned when at least 5 percent but less 
than 20 percent of the entire body or of exposed areas is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Diagnostic Code 7813 states that dermatophytosis is to be 
rated as disfigurement of the head, neck, or face 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  The Board also notes that effective 
October 23, 2008, VA revised portions of the rating schedule 
that addresses the skin.  The revisions do not alter or 
affect the Veteran's claim, however, as the claim was 
submitted in January 2007.

In this case, there are no medical findings of residual 
scarring and no evidence of disfigurement of the head, face, 
or neck.

A review of the Veteran's service treatment records are in 
order, as the evaluation on appeal was an initial evaluation 
following the grant of service connection.  In June 1997, 
the Veteran sought treatment for the left great toe.  The 
service examiner noted elevation and thickness and diagnosed 
onychomycosis.  Treatment entailed trimming and soaking in a 
vinegar solution.  In May 2003 the Veteran again sought 
treatment for what was described as fungus on the toes, 
though the examiner did not indicate how many toes were 
affected.  The toes were not responding well to treatment, 
so creams were prescribed.  A follow-up evaluation in 
September 2003 continued the assessment of onychomycosis.  
The Veteran again sought treatment in March 2004 for right 
toenail fungus with a listed onset of 2 years, though 
another observation indicated the toenail fungus had been 
treated for the past 4 months. 

While deployed, the Veteran sought treatment several times 
in January 2006 for initially what was called a rash.  The 
examiner noted the skin lesions ranged in size from 1 to 2 
cm and were within the left armpit.  Lesions were seen on 
the shin, calves, and ankles.  The diagnosis was 
dermatophytosis tinea corporis and atopic eczematous 
dermatitis.  The Veteran returned days later, reporting the 
rash was now on his abdominal area and itched.  The request 
for a dermatology consultation referred to the Veteran's 
reports of the rash being on his back, both legs, then waist 
and arms and then underarms.  At the dermatology 
consultation the Veteran reported the rash that had begun on 
his legs weeks prior.  The rash had spread to the "remainder 
of body" and was at times very itchy.  The examiner noted 
scaly plaques of legs and impetiginized appearing papules 
and plaques of "trunk" and "arms".  The examiner diagnosed 
dermatitis and prescribed treatment.  Later in January 2006, 
the Veteran sought follow-up treatment for his dermatitis.  
The physician prescribed prednisone for a three-week period.  
Another report indicated it was "much better", 80% better.  
The examiner noted the Veteran's legs were nearly clear, but 
faint scaly changes "t & e" had diminished on the trunk.  In 
May 2006 the Veteran sought treatment for skin problems with 
his ears, an irritation on his left thigh, a re-fill for 
prescribed creams, and skin patches that were flaring on his 
arms.  The report noted he was not then taking any 
medication, but did have eczema and a previous history of 
topical steroids.  The examiner noted pruitus localized to a 
skin rash or sores on the arms.  The examiner found lesions 
on the right auricle, and lesions on the left auricle, 
scabs, with crust and erythema with no induration.  The 
lesions on the upper extremities were patches of 1 cm in 
size with scale and slight erythema.  The examiner listed 
the diagnosis of dermatophytosis tinea cruris and eczematoid 
dermatitis.  Topical creams were prescribed.  In June 2006 
the Veteran sought treatment again, reporting that his 
"hand" was cracking for the previous week and antifungal 
cream had had no affect.  He also reported itching and 
redness for a month on his ears, as well as a skin rash on 
the left side of his neck which had also lasted a month and 
itched.  The examiner noted bilateral hands' skin that was 
pealing and cracking, though no bleeding and itched.  The 
examiner again diagnosed eczematoid dermatitis and 
prescribed temovate ointment for 1 week, to be followed by 
hydrocortisone for 2 weeks more.  In October 2006 the 
Veteran had a dermatology consultation for nonspecific 
scaling rash on his foot and hand dorsa, areas the examiner 
noted were commonly affected by contact allergies.  The 
examiner prescribed a steroid ointment for use for two 
weeks.      

The November 2006 Report of Physical Examination for 
retirement found his skin clinically abnormal with a white 
scaly rash on both hands and onychomycosis on both feet.  

In March 2007 the Veteran was afforded a VA general medical 
examination.  Regarding his bilateral onychomycosis, the 
Veteran reported thickening and discoloration of his 
toenails that began in June 1997.  It was constant and 
treated with Lamisil tablets and creams.  However, as of the 
examination, the Veteran was not being treated with 
anything.  Regarding his eczematoid dermatitis, the Veteran 
again reported increase and decrease in severity, but there 
was always a rash in one area or another.  As of the date of 
the examination the Veteran was treated with hydrocortisone 
cream, temovate cream and Eucerin cream.  Upon objective 
examination, the examiner noted the Veteran had, as of the 
date of the examination, a white scaly rash on both hands, 
less than 5 percent of each hand and less than 1 percent of 
the total body.  The examiner found bilateral feet 
onychomycosis and eczematoid dermatitis.  

In March 2008 the Veteran stated in his substantive appeal 
that not a day went by without his hands being itchy, dry, 
scaly, and "often bleeding from open sores."  He reported 
using steroid creams "constantly." 

In August 2008 the Veteran was afforded a VA skin diseases 
examination.  The claims file was reviewed.  The examiner 
noted the Veteran's chronic eczematoid dermatitis that was 
constant and progressive.  The Veteran had been using 
triamcinalone ointment 1% as needed for the previous 12 
months.  Upon objective examination the examiner noted the 
Veteran had an eczematoid dermatitis rash on both hands in 
the medial and lateral borders of the digits.  The rash was 
popular with no oozing.  There was a similar rash on the 
right dorsal area as well as bilateral feet on the dorsal 
aspect.  Exposed and unexposed areas were less than 1 
percent.  There was no scarring.  During an August 2008 VA 
feet examination, the examiner noted the Veteran's 
dystrophic toenails and discoloration of the bilateral 
toenails.     

The evidence of record shows that the Veteran was prescribed 
repeatedly topical corticosteroids as opposed to a one-time 
prescription in January 2006 of Prednisone, a systemic 
corticosteroids, which usually are ingested orally or given 
by injection.  Thus, there is no evidence showing the 
Veteran required systemic corticosteroids therapy or other 
immunosuppressive drugs.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds the noncompensable rating 
appropriate for the entire rating period for eczematoid 
dermatitis and onychomycosis.  

Again, Diagnostic Code 7806 provides that dermatitis or 
eczema is rated 0 percent when less than 5 percent of the 
entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  This rating criteria is fully met by the Veteran's 
current symptoms and use of topical creams.  While the 
onychomycosis has been consistently described as bilateral 
in the 2006, 2007, and 2008 examinations, the Veteran stated 
he was not under any form of treatment for the toenails.  
Regarding his dermatitis, the Veteran had a one-time 
prescription for Prednisone, in January 2006, when his skin 
disability appeared to be at its farthest reach; however by 
the 2007 and 2008 examinations, the Veteran used as needed 
topical creams and the dermatitis was measured as being less 
than one percent of the exposed and unexposed body.  

The Board has considered the Veteran's statements describing 
a constant itch somewhere on his body at all times.  While 
the Board has no cause to question the credibility of the 
Veteran's statements, even as described, the Veteran's 
symptoms do not appear to require intermittent, systemic 
therapy as required by the diagnostic code, nor does his 
skin disability account for more than 5 percent of his 
exposed or unexposed body. 

There is no objective evidence that the Veteran's dermatitis 
and his onychomycosis comprised more than 5 percent but less 
than 20 percent of his exposed or unexposed body or that he 
has required intermittent therapy of less than 6 weeks over 
the previous 12 month period.  

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation.  
There is no evidence that the Veteran's disorder affects at 
least 5 percent but less than 20 percent of the entire body 
or of exposed areas is affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12 month period; thus, entitlement to an 
increased rating under DC 7816 (psoriasis), 7821 (cutaneous 
manifestations of collagen vascular disease), or 7822 
(papulosquamous disorders) has not been shown.  There is 
also no evidence of exfoliative dermatitis; thus, an 
increased rating under DC 7817 is not for application.  
There has been no diagnosis of urticaria or a disease of 
keratinization which would entitle the Veteran to an 
increased rating under DCs 7824 and 7825.  There is no 
evidence of erythema multiform or toxic epidermal necrosis 
which would warrant an increased rating under Diagnostic 
Code 7827.  Further, the record overall is negative for any 
opinion or evidence that the Veteran was disfigured or that 
he has scars as a predominate disability.  Therefore, 
Diagnostic Codes 7800 to 7805 are not applicable.

Extraschedular Consideration

In this instance, the Veteran's bilateral heel 
tendonitis/fasciitis nor his eczematoid dermatitis and 
onychomycosis are clearly accounted for in the 
noncompensable ratings which compensates for the mild 
symptoms.  The Board finds the Diagnostic Codes adequately 
address the Veteran's symptoms.  The Veteran has not claimed 
any hospitalization because of his heel or skin disabilities 
and the Veteran informed the August 2008 VA examiner that he 
can manage his own schedule to accommodate his disabilities.  
As such, the diagnostic code for the Veteran's service-
connected disabilities adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).   

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

Given the fully favorable decision discussed below for the 
Veteran's claim for service connection for tinnitus, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot 
or represents harmless error.  As to additional notice 
regarding the effective date to be assigned, the RO will 
address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO sent a letter to the Veteran in June 
2008 with the VCAA notice requirements for his increased 
rating claims.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claims for 
increased evaluations would be evidence showing that his 
disabilities were worse than the current evaluations 
contemplate.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated 
by sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse. 
 It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  See also the November 2006 VCAA Notice; 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA obtained the 
Veteran's service treatment records.  The Board notes that 
the Veteran indicated in a post-deployment evaluation that 
he had spent one or more nights in a hospital as a patient, 
while on deployment to Iraq, for eczema.  A review of the 
Veteran's service treatment records finds no suggestion the 
Veteran was hospitalized for treatment of eczema per se, but 
that in January 2006, following repeated complaints about 
his skin, he was referred for a dermatology consultation at 
a medical facility located elsewhere.  The service treatment 
records contain a referral for him to be scheduled for a 
medical flight to go to the other facility.  The January 
2006 dermatology evaluation is also of record.  The Board is 
satisfied that all service treatment records are in the 
claims file.  VA obtained outpatient VA treatment records 
for July 2008, when the Veteran initiated care.  The Veteran 
did not request VA assistance to obtain any private health 
care records.  The Veteran was also provided VA examinations 
in connection with his increased rating claims, which are 
found to be adequate for rating purposes.  The examiners 
reviewed the Veteran's medical history, recorded his 
subjective observations and pertinent examination findings, 
and provided conclusions with supportive rationale.  The 
Board finds that the VA examination reports are probative. 
 See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of 
record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to 
the Veteran with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328.   


ORDER

Entitlement to service connection for tinnitus is granted.

An initial compensable evaluation bilateral heel tendonitis/ 
fasciitis is denied.  

An initial compensable evaluation for service-connected 
eczematoid dermatitis and onychomycosis is denied.  


REMAND

The Veteran underwent a VA examination of the eyes in July 
2008.  Upon review of the examination report from that exam, 
it appears that a portion of the examination results is 
missing from the claims folder.  The information missing, 
the diplopia report, is vital and necessary in rating the 
Veteran's disorder. 
 
That is, the appellant's service-connected eye disability 
has been rated pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 6090 (Diplopia) (2009).  
Diplopia is measured using the Goldmann Perimeter Chart.  38 
C.F.R. § 4.77 (Figure 2) (2009).  The chart identifies four 
major quadrants (upward, downward, and two lateral), plus a 
central field (20 degrees or less).  If diplopia exists 
within the central 20 degrees of vision the equivalent 
visual acuity is 5/200.  Diplopia from 21 degrees to 30 
degrees is the equivalent of visual acuity of 15/200 when 
down, 20/100 when lateral and 20/70 when up.  Diplopia from 
31 degrees to 40 degrees is the equivalent of 20/200 visual 
acuity when down, 20/70 when lateral and 20/40 when up.  38 
C.F.R. § 4.84a, Diagnostic Code 6090 (2009). 
 
The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Id.  Specifically, 
the ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2) (2009). 
 
Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3) (2008).  Finally, when 
diplopia exists in two individual and separate areas of the 
same eye, the equivalent visual acuity will be taken one 
step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (4) (2009). 
 
Additionally, a 30 percent evaluation is assigned where 
there is 20/40 visual acuity in one eye with 10/200, or 
5/200 visual acuity or light perception only in the other 
eye, where visual acuity is 20/50 in one eye with visual 
acuity of 20/200 or 15/200 in the other eye, or where visual 
acuity is 20/70 in one eye with visual acuity of 20/70 or 
20/100 in the other eye.  38 C.F.R. §4.84a, Table V (2009). 
 
While there is an examination report from the July 2008 VA 
eye examination of record, the report is incomplete.  Thus, 
the Board is unable to properly and accurately rate the 
appellant's right eye disorder.  

VA amended the regulations governing the rating of eye 
disabilities in November 2008.  73 Fed. Reg. 66543 (November 
10, 2008).  These revisions are applicable to applications 
received on or after December 10, 2008.  Id., at 66544.  The 
appellant's claim predates this revision.  Thus, the Board 
will apply the regulations that were in effect prior to 
December 10, 2008. 

Finally, the Board also notes the July 2008 VA examiner 
noted in the report that the Veteran referred to two 
"doctors" with whom he had consulted about his eye 
disability.  There are no private eye treatment reports of 
record.  Additional development in this regard is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Temple VA Medical Center in Texas all of 
the appellant's ophthalmology records, 
including all diplopia charts and reports 
from the July 2008 VA examination.  All 
records obtained should be added to the 
claims folder.  If requests for these 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself.  

2. Contact the Veteran regarding any 
private eye treatment or consultations he 
may have received regarding his right 
superior oblique palsy.  Request that he 
complete VA Forms 21-4142 for the private 
practitioners so that VA may obtain copies 
of these treatment reports for the record.  
Document any negative replies in the 
record and so inform the Veteran so that 
he may obtain the reports.  

3.  Thereafter, the appellant should once 
again be scheduled for ophthalmology 
examination.  The entire claims file must 
be made available to the examiner to 
examine the appellant, and the examination 
report should reflect consideration of the 
appellant's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the appellant's field of vision, 
and of visual acuity with respect to 
corrected and uncorrected vision, degrees 
of diplopia, and all clinical findings 
should be reported in detail.  The 
examiner should be advised of the 
provisions of 38 C.F.R. Part 4, Diagnostic 
Code 6090 (2009) for information purposes 
in order that the examiner may understand 
the findings concerning diplopia which 
must be reported so that VA may apply the 
rating criteria to reported clinical 
findings. 

a.  In the report, the examiner should 
render specific findings as to the extent 
to which the appellant experiences 
impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic 
incapacity, as well as whether the 
appellant is experiencing active 
pathology.   
 
b.  In addition, the examiner should 
comment upon whether the appellant's 
service-connected right eye disability 
results in marked interference with 
employment (i.e., beyond that contemplated 
in the assigned ratings). 
 
c.  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this remand must be made available to the 
examiner for review before the 
examination.  The results proffered by the 
examiner must reference the complete 
claims folders.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 
 
4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009); see also Stegall v. West, 11 
Vet. App. 268 (1998). 
 
5.  Thereafter, the RO/AMC should 
readjudicate the claim.  The adjudication of 
the claim should include consideration of 
whether 'staged ratings', pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999), 
is warranted.  In such cases, separate 
compensable evaluations may be assigned for 
separate periods of time, but only if such 
distinct periods are shown by the competent 
evidence of record during the pendency of the 
appeal, a practice known to the U.S. Court of 
Appeals for Veterans Claims as 'staged' 
ratings.  Id. at 126.
 
6.  If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


